Exhibit 10.13

 

AMENDMENT NO. 2 TO
CIMAREX ENERGY CO.
2002 STOCK INCENTIVE PLAN

 

Cimarex Energy Co., a Delaware corporation (the “Company”), established the
Cimarex Energy Co. 2002 Stock Incentive Plan (the “Plan”), effective as of
October 1, 2002, and amended the Plan, effective as of March 3, 2003. The
Company wishes to amend the Plan as provided below.

Recitals

 

A.                                   The Plan provides for the grant of
equity-based compensation awards, including stock options, restricted stock, and
stock units. The Company has granted stock units that are subject to vesting
that, as of the date of this Amendment, have not vested and have not become
payable.

 

B.                                     Section 10.4 of the Plan provides that
outstanding awards under the Plan will become fully vested and payable or freely
transferable upon the occurrence of a “Change of Control Event” as defined in
Section 2.5 of the Plan. The award agreements have incorporated by reference the
definition of “Change of Control Event” set forth in Section 2.5 of the Plan.

 

C.                                     The Company has entered into an Agreement
and Plan of Merger (the “Merger Agreement”) among the Company, a wholly-owned
subsidiary of the Company, and Magnum Hunter Resources, Inc. (“MHR”) pursuant to
which MHR will become a wholly-owned subsidiary of the Company (the
“Transaction”). Pursuant to the Merger Agreement and following the closing of
the Transaction, the present stockholders of the Company will own approximately
55% of the Company and it is expected that the current management of the Company
will continue to manage the Company.

 

D.                                    In as much as the current stockholders of
the Company will continue to own approximately 51% of the Company and it is
expected that the current management of the Company will continue to manage the
Company, the Company does not believe that (1) the Transaction will result in a
change in the actual operational control of the Company and (2) it was never
intended that an event like the Transaction would result in accelerated vesting
and payout of the stock units granted under the Plan or the accelerated vesting
and free transferability of restricted stock granted under the Plan.

 

E.                                      Section 10.1 provides that the Company’s
Board of Directors can amend the Plan at any time. Section 10.5 provides that
the Company may amend outstanding awards under the Plan; provided that if the
amendment is adverse to the holder of the award, the amendment will not be
effective without the holder’s consent.

 

F.                                      Certain holders of the outstanding units
and restricted stock have waived any rights they may have to accelerated vesting
and payment of their units or accelerated vesting and free transferability of
their restricted stock if the Transaction closes and have consented to the
amendment of the definition of “Change of Control Event” to provide that the
Transaction will not be deemed to be a Change of Control Event.

 

G.                                     As a part of the consideration for the
waivers and consents given by the holders of units and restricted stock, the
Company has agreed to amend the unit agreements and restricted stock agreements
to provide for full vesting and payment of units and full vesting and free
transferability of restricted stock if the holder dies or terminates employment
on account of “disability” as defined in the Plan. A recent change in the law
has changed the definition of “disability” that applies for these purposes.

 

1

--------------------------------------------------------------------------------


 

The Company wishes to amend the definition of “disability” to comply with the
change in the law and the holders of units and restricted stock have consented
to the amendment.

Amendment


 


1.                                       SECTION 2.5 SHALL BE AMENDED BY THE
ADDITION OF A NEW SUBSECTION (V) AT THE END TO PROVIDE AS FOLLOWS:

 

(v)                                 Notwithstanding the foregoing, the closing
of the transaction contemplated by the Agreement and Plan of Merger among the
Company, a wholly-owned subsidiary of the Company, and Magnum Hunter
Resources, Inc. shall not be deemed to the be a “Change of Control Event” for
purposes of Section 10.4 of this Plan.


 


2.                                       SECTION 10.2 SHALL BE AMENDED BY THE
DELETION OF THE PARENTHETICAL IN THE FIRST SENTENCE THAT READS “(AS DEFINED IN
SECTION 22(E) OF THE CODE)” AND BY THE ADDITION OF THE FOLLOWING AT THE END:

 

The Grantee shall be disabled if the Grantee

 

(i)                                     is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or

 

(ii)                                  is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Company.


 


3.                                       THIS AMENDMENT SHALL BE EFFECTIVE ONLY
IF THE TRANSACTION CLOSES.


 


4.                                       THIS AMENDMENT SHALL APPLY ONLY TO
PARTICIPANTS WHO HAVE CONSENTED TO THE AMENDMENTS TO THE PLAN BY EXECUTING AND
NOT REVOKING A WRITTEN WAIVER AND AMENDMENT OR OTHER AGREEMENT WITH THE COMPANY.

 

IN WITNESS WHEREOF, this Amendment has been signed this 10th day of March, 2005
to be effective as provided in Section 3 above.

 

 

CIMAREX ENERGY CO.

 

 

 

 

 

By:

/s/ F. H. Merelli

 

 

Name:

F. H. Merelli

 

Title:

Chief Executive Officer and President

 

2

--------------------------------------------------------------------------------